Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: In view of the amendments/remarks filed on 11/11/2021, all prior rejections/objections are withdrawn and claims 1-2, and 4-14 are allowed.

Regarding independent claims 1 and 12-13, none of the cited arts in combination disclose or suggests at least the “executing, based on a specific filter, a filtering process on the intensity image to generate a filtered intensity image, wherein the execution of the filtering process on the intensity image is for removal of a first noise from the intensity image; andPage 4 of 20Application No. 16/640,855 Reply to Office Action of August 11, 2021 converting, into a specific pixel value, the first pixel value of the pixel of the distance image, wherein the pixel of the distance image corresponds to a pixel of the filtered intensity image, and the pixel of the filtered intensity image has a second pixel value of the plurality of second pixel values smaller than a specific threshold.”, along with other limitations, therefore claims 1, 12 and 13 are allowed. Dependent claims 2, 4-11 depends directly or indirectly from claim 1, therefore they are allowed.

Regarding independent claim 14, none of the cited arts in combination executing, based on a specific filter, a filtering process on the intensity image to generate a filtered intensity image, wherein the execution of the filtering process on the intensity image is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669